DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, lines 5-6 recites “at least one outfielder positioned in each of the first, second, third and fourth zones, wherein each of the at least one outfielders is comprised of a reader”.  The Specification recites that all the targets and catchers or outfielders 104 have sensor (paragraph 0036), where the catcher stands 104 act as outfielders and are comprised of electric sensors in relatively large gloves or mitts  and for registering outs if hit (paragraphs 0016, 0031).  There is no teaching in the specification for the catchers/outfielders to also include readers.
Claim 1, lines 7-8 recites “a ball having an integrated microchip that is capable of being detected by both the sensor and the reader”.  The Specification recites “the targets 102 are comprised of a reader or other sensors (paragraphs 0012, 0040).  There is no teaching that both a sensor and a reader can be simultaneously used.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "at least one fielders" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least one target" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not readily apparent which at least one target reference is being made to since Claim 1 recites at least one target in each of the first, second, third and fourth zones. Is the at least one target in question in the first, second, third or fourth zone.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strickland (SU2017/0326458 A1).
Claim 1, Strickland discloses a simulation game comprising:
a field (figures 6-9 show examples of baseball retrieval field or gamification system; paragraph 0032) comprised of a first zone, a second zone, a third zone, and a fourth zone (it is noted that the specification recites “base zone targets” and does not differentiate between target and base zone as recited in this claim);
at least one target positioned in each of the first, second, third and fourth zones (figure 9; field sections 904, 906, 908, 910; paragraphs 0059-0062), wherein each of the at least one targets is comprised of a sensor (RFID tag readers, sensor readers 912, or alternatively pressure sensors, video, GPS, etc.); 
at least one outfielder (paragraph 0035; teaches a catching bay i.e. infield and/or outfield) positioned in each of the first, second, third and fourth zones, wherein each of the at least one outfielders is comprised of a reader (includes sensor in order to determine if it was impacted by a ball);
a ball (figure 4 shows a baseball used by a pitcher and a batter) having an integrated microchip that is capable of being detected by both the sensor and/or the reader (RFID tag; paragraphs 0032, 0047, 0056, 0063); and
a display (paragraphs 0031, 0050, 0058, 0069).
Claim 2, Strickland shows the number of at least one fielders (note fielders is being interpreted as one of an outfielder/catcher; the broadest reasonable interpretation of outfielders/catchers would include particular one of the location of the sensors 912 in figure 9; for example the location where some or all of the sensors 912 are positioned in a straight line in the center of the field; alternatively, the outfielder/catcher can be any random location within the zones) is proportional to the zone in which the at least one outfielder is positioned in (by way of example figure 9 shows the number of sensors positioned in each zone or field, differs for each zone or field).  
Claim 3, Strickland shows the integrated microchip is one of a passive microchip (RFID chip).
Claim 4, Strickland shows a number of points are assigned when the ball strikes the at least one target, and the number of points assigned varies across the first, second, third and fourth zones (paragraphs 0032, 0060). 
Claim 5, Strickland further shows each of the at least one target has a read range and the read range corresponds to a point range (paragraph 0032, the assigned read range is different from one zone to the other).
Claim 6, Strickland shows the simulation game awards a fewer number of points if the ball lands in the first zone than in each of the second, third and fourth zone (paragraphs 0032, 0060, the first zone can be assigned with having a lower point value).
Claim 7, Strickland shows an additional zone having a maximum point award (paragraph 0032, Strickland teaches zones/fields 910 can receive maximum point value).
Claim 8, Strickland shows an out is recorded if [[the ball strikes any of the at least one outfielders (paragraph 0048, which teaches that a ball hit in the left field is considered out) .
Claim 9, Strickland shows each of the first zone, the second zone, the third zone, and the fourth zone have a different point value assigned to them (paragraphs 0032, 0060).
Claim 13, Strickland a baseball simulation game comprising:
a hitting area (paragraphs 0030, 0033; figures 4, 5);
a plurality of base zones (figures 6-9 show examples of baseball retrieval field or gamification system; paragraph 0032; figure 9 shows field sections/base zones 904, 906, 908, 910; paragraphs 0059-0062);
a baseball (figure 4 shows a baseball used by a pitcher and a batter) comprised of a microchip (RFID tag; paragraphs 0032, 0047, 0056, 0063);
at least one target (figure 9; RFID sensors 912 positioned in each field sections 904, 906, 908, 910; paragraphs 0059-0062;  it is noted that the specification recites base zone targets and does not differentiate between target and base zone as recited in this claim) positioned in each of the plurality of base zones; and
at least one catcher (paragraph 0035; a catching bay i.e. infield and/or outfield; note fielders is being interpreted as one of an outfielder/catcher; the broadest reasonable interpretation of outfielders/catchers would include particular one of the location of the sensors 912 in figure 9; for example the location where some or all of the sensors 912 are positioned in a straight line in the center of the field; alternatively, the outfielder/catcher can be any random location within the zones) positioned in each of the plurality of base zones.
Claim 14, Strickland shows each of the at least one targets is comprised of a reader for reading the microchip (the targets include sensors in order to communicate with the ball sensor);
Claim 15, Strickland shows each of the at least one catchers is comprised of a sensor for sensing the microchip (the catcher(s) includes a sensor/receiver in order to communicate with the ball sensor).
Claim 16, Strickland shows a number of points are assigned to a player if the at least one target is struck by the baseball (paragraphs 0032, 0060).
Claim 18, Strickland discloses a simulation game comprising:
a first zone having a first point range, a second zone having a second point range, a third zone having a third point range (paragraphs 0032, 0060; Strickland teaches that a point scale or system can be implemented so different zones or areas receive more point value than others), a fourth zone having a fourth point range, and an additional zone having a bonus point value (with regards to a bonus point value, any of the zones can be considered “an additional zone” with point value that is considered “bonus”; for example as taught in paragraph 0060, another point system can be provided for a ball that is initially hit into one section but then rolls into another or section, such can be considered a bonus point) wherein the bonus point value is larger than each of the first, second, third and fourth point ranges (figures 6-9 show examples of baseball retrieval field or gamification system; paragraph 0032; figure 9 shows field sections/base zones 904, 906, 908, 910; paragraphs 0059-0062);
at least one catcher (paragraph 0035; a catching bay i.e. infield and/or outfield; note fielders is being interpreted as one of an outfielder/catcher; the broadest reasonable interpretation of outfielders/catchers would include particular one of the location of the sensors 912 in figure 9; for example the location where some or all of the sensors 912 are positioned in a straight line in the center of the field; alternatively, the outfielder/catcher can be any random location within the zones) positioned in each of the first, second, third and fourth zones;
at least one target (figure 9; RFID sensors 912 positioned in each field sections 904, 906, 908, 910; paragraphs 0059-0062;  it is noted that the specification recites base zone targets and does not differentiate between target and base zone as recited in this claim) positioned in each of the first, second, third and fourth zones;
a baseball (figure 4 shows a baseball used by a pitcher and a batter) comprising a microchip (RFID tag; paragraphs 0032, 0047, 0056, 0063);
a server (paragraphs 0076, 0089) in communication with each of the at least targets and at least one catchers; and
a display (paragraphs 0031, 0050, 0058, 0069) in communication with the server.
Claim 19, Strickland shows the microchip is detected by each of the at least one target and the at least one catcher (paragraph 0035,0038, 0046, 0047, 0062, 0063).
Claim 20, Strickland shows a point value is associated with each of the at least one targets (paragraphs 0032, 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (SU2017/0326458 A1).
Claim 10, Strickland discloses that the fields shown in figures 6 through 9 represent several distances from the bay.  However, Strickland discloses the claimed device with the exception of the distances being in  the range of about 1 to about 10 meters.   Change of form or design without change of function is no more than a choice of design which, in absence of new or unobvious result(s), falls within the range of perception, understanding, or knowledge of one having ordinary skill in the art and will not sustain patentability.  The differences in configuration only are not patentable-- changes of mere form, proportions, or size will not sustain patentability; change in form of any element of prior patent must result in more than a useful natural phenomenon which man has accumulated through common knowledge. National Connector Corp. v. Malco Mfg. Co. (CA 8) 157 USPQ 401.   Therefore, it would have been within the scope of Strickland’s invention to have considered any range including 1 to 10 meters for at least one target.
Claim 17, Strickland does not expressly disclose assigning no points if the catcher is struck by a baseball.  However, Strickland does disclose assigning different point systems.  One of ordinary skill in the art would have recognized to assign any point value including zero or no point value to specific areas within each zone i.e. catcher and it would have been obvious to do so for Strickland’s game system. 
Note: the recitation of “if” renders the limitation conditional, meaning it may or may not happen; applicant should consider amending so that the claim reads “when the at least catcher is struck.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (SU2017/0326458 A1) in view of Krysiak et al (8,512,177) hereinafter (Krysiak).
Claim 11, It is noted that the base claim is not limited to any one particular embodiment i.e. active or passive microchip.  Therefore, further limitation on the active chip fails to saliently distinguish over the Strickland reference.  Furthermore, the selection of an active or passive micro chips is old and well known and considered a designer prerogative to select one over the other. 
By way of example Krysiak discloses a game ball such as baseballs, soccer balls, footballs, rugby balls etc. which may include passive or active micro chip(s), wherein the active microchip may include an internal power source such as a battery (column 14, lines 55-65 and column 15, lines 1-11 and lines 31-67 and column 16, lines 1-11).
Claim 12,  as noted above, Strickland discloses a RFID tag which are commonly considered passive and are activated when an emitter picks up a signal.  Nevertheless for the sake of argument. Strickland discloses the claimed device with the exception of indicating that the RFID is one of a passive kind that  can be powered/activated by the sensor in at least one of the targets. However, as disclosed by Krysiak it is known in the art (a game ball such as baseballs, soccer balls, footballs, rugby balls etc. which may include passive or active micro chip(s), wherein the active microchip may include an internal power source such as a battery; column 14, lines 55-65; column 15, lines 1-11 and lines 31-67; column 16, lines 1-11 and column 18, lines 47-67 and column 19, lines 1-14) to include such a tag/chip in a game ball.  It would have been obvious to one of ordinary skill in the art to have used such a tag/chip for Strickland’s ball given that Krysiak teaches such is an appropriate manner to detect a ball on a playing/game field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
25 August 2022